 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local Union 379 (Fassbach Electric Co.) andJohnny Franklin Teal. Case 11-CB-566June 30, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April 11, 1977, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionswith supporting arguments.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, International Brotherhood of Electrical Work-ers, Local Union 379, Charlotte, North Carolina, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(d):"(d) In any other manner restraining or coercingemployees in the exercise of rights guaranteed themunder Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In par. I(d) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "in any like or related manner,"rather than the broad injunctive language, "in any other manner," which theBoard traditionally provides in cases involving serious 8(bX2) discriminato-ry conduct. See N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4,1941). Accordingly, we shall modify the recommended Order to require theRespondent to cease and desist from in any other manner infringing uponemployees rights. This change is also made in the revised notice.230 NLRB No. 82APPENDIXNoTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act andhas ordered us to post this notice and to carry out itsprovisions.WE WILL NOT cause or attempt to cause anyemployer to deny employment to, or in any othermanner to discriminate against, Johnny FranklinTeal or any other employee or applicant inviolation of Section 8(a)(3) of the National LaborRelations Act.WE WILL NOT refuse to refer Johnny FranklinTeal or any other employee or applicant foremployment because they make or file complaintsabout our referral system, or because of any otherarbitrary and unfair consideration.WE WILL NOT threaten employees with reprisalor loss of job referrals because they make or filecomplaints under our collective-bargaining con-tracts.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed in Section 7 of the Act, including theright to make or file complaints or grievancesunder a collective-bargaining contract.WE WILL refer Johnnny Franklin Teal foremployment to positions for which he is qualified,on an equal and nondiscriminatory basis withother employees and applicants.WE WILL make whole Johnny Franklin Teal forany loss of earnings he may have suffered byreason of the discrimination against him withinterest at 6 percent per annum.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,LOCAL UNION 379DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: This case washeard at Gastonia, North Carolina, on December 14 and15, 1976. The charge was filed on January 16, 1976, byJohnny Franklin Teal, an individual. The complaint, whichissued on March 22, 1976, and was amended on September2, 1976, and at the hearing, alleges that International626 IBEW, LOCAL UNION 379Brotherhood of Electrical Workers, Local Union 379(herein called the Union or Respondent), violated Section8(b)(1)(A) and (2) of the National Labor Relations Act, asamended. The gravamen of the complaint is that the Unionviolated Section 8(b)(I)(A) by threatening to discriminateagainst Teal in job referrals, and that since on or aboutJuly 17, 1975, the Union has violated Section 8(bXl)(A)and (2) by refusing to refer Teal for employment withFassbach Electric Co., Inc., Dixie Mechanical Corpora-tion, Ross Electric Company, and K. W. Lail ElectricCompany (herein called respectively Fassbach, Dixie,Ross, and Lail) because of arbitrary and unfair considera-tions. The Union's answer, as amended, denies thecommission of the alleged unfair labor practices. Allparties were afforded full opportunity to participate, topresent relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Only theGeneral Counsel filed a brief.Upon the entire record in this case and from myobservation of the demeanor of the witnesses, and havingconsidered the brief submitted by the General Counsel, Imake the following:FINDINGS OF FACT1. THE RESPONDENT UNION AND ITS AGENTSThe Union, which maintains its office and hiring hall inCharlotte, North Carolina, is a labor organization withinthe meaning of Section 2(5) of the Act. S. Eugene Ruff isthe Union's business manager and financial secretary, andin that capacity has, since July 1969, functioned as theUnion's managing agent. Margaret Higgins is Ruffssecretary, and has served in that capacity for Ruff and hispredecessors for 25 years. Higgins has authority, subject toRuffs direction and instructions, to refer or recommendapplicants or employees for employment through theUnion's referral system. Ruff and Higgins are each agentswithin the meaning of Section 2(13) of the Act, and havebeen and are now agents of the Union acting on its behalf.1. THE BUSINESS OF THE EMPLOYERS INVOLVEDFassbach, Dixie, Ross, and Lail are, and were at all timesmaterial, engaged in the business of electrical contracting.As employers in the building and construction industry, allare employers engaged in commerce or in an industryaffecting commerce within the meaning of the Act.N. LR.B. v. Denver Building and Construction TradesCouncil, et al. (Gould & Priesner), 341 U.S. 675, 683-684(1951); Local 20, Sheet Metal Workers Association, AFL-CIO (Bergen Drug Company, Inc.), 132 NLRB 73 (1961).Fassbach and Dixie perform electrical contracting servicesin North Carolina, and in the course of their respectiveoperations, each annually receives at its North Carolinajobsite locations, electrical supplies and other goods andmaterials valued in excess of $50,000 which are shippedindirectly from States other than North Carolina. Ross andt Moreover, General Counsel is alleging. in essence, that the Unionengaged in a single course of action directed at Teal. As two of the involvedemployers. considered alone, meet the Board's jurisdictional standards, itwould effectuate the policies of the Act to assert jurisdiction over the entireLail are based in North Carolina. General Counsel doesnot contend that the operations of either, standing alone,meet the Board's self-imposed standards for the assertionof its jurisdiction. However, all four employers aremembers of Carolinas Chapter of the National ElectricalContractors Association (herein called NECA), a multiem-ployer bargaining association which is the collective-bargaining agency for its contractor members who employlabor at jobsites in the electrical construction industry. Byvirtue of their membership in NECA, the four employersare, and have been at all times material, parties to acollective-bargaining contract between NECA and theUnion covering such labor. I find that, for the purposes ofthe Board's jurisdictional standards, NECA and itsmembers constitute a single employer, that their collectiveoperations meet the Board's indirect inflow standard fornonretail enterprises, and that it would effectuate thepurposes of the Act for the Board to assert its jurisdictionin this case. Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO (Atlas Reid, Inc.), 170 NLRB 584, 585(1968).'111. THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's Referral System and Teal'sGrievanceThe current collective-bargaining contract betweenNECA and the Union, effective from June 1, 1975, to May31, 1976, provides for a referral procedure whereby "theUnion shall be the sole and exclusive source of referrals ofapplicants for employment." The contract requires theUnion to maintain an "Out of Work List" of job applicantswithin each of four priority groups, in chronological orderof the dates on which the applicants register theiravailability for employment. In fact, at least at the timesmaterial to this case, the Union maintained a list consistingof only two categories: journeymen and apprentices. Tealis a journeyman electrician. His qualifications, as indicatedby an application form filed by him on January 9, 1976,would have placed him no lower than the second prioritycategory provided for under the contract during the timesmaterial to this case. Under the contract, an employer mayreject an applicant. However, he cannot request a specificapplicant, although he may "state ... bona fide require-ments for special skills and abilities," in which case theUnion must refer the first person on the list possessing suchskills and abilities. Otherwise, with the exception of arequirement that one in each five referrals must be over age50 (which requirement was not relevant to any of thereferrals at issue in this case), the contract provides thatapplicants must be referred in order of their place on theout-of-work list in their priority group. An applicant whorejects a job or who is rejected for employment mayreregister and thereby maintain his place on the list. Anapplicant who is referred for employment but through nofault of his own receives less than 41 hours' work (i.e., isnot discharged for cause), may also reregister and resumecase, even if the other two employers were not parties to multiemployerbargaining. Compare, Madison Building & Construction Trades Council.William Arnold et al. (H & K Lathing Co., 134 NLRB 517 ( i961).627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis place on the list. Otherwise, upon reregistering, anapplicant who has been referred for work and is once againout of work (e.g., has been laid off after working 41 hoursor more), must go to the bottom of the list in his prioritygroup.The contract further provides for an appeals committee,consisting of one member appointed by the Union, one byNECA, and a public member appointed by the other two,which is empowered to consider and make a bindingdecision on any complaint by an employee or applicant foremployment concerning the Union's administration of thereferral system. Prior to Teal's complaint, the appealscommittee procedure had not been involved, at least in therecent past. On June 30, 1975,2 Teal complained toBusiness Manager Ruff that other employees were beingreferred to jobs ahead of him. Teal had been on the out-of-work list continuously since December 13, 1974, when hewas laid off from a job with Industrial Electric Company.Ruff told Teal, in essence, that he saw the problem in adifferent light. Ruff informed Teal that five contractors towhom Teal had previously been referred had informed theUnion that they did not want Teal back again, because ofTeal's alleged excessive absenteeism or tendency to quit ajob. Teal expressed disbelief and suggested that an appealscommittee be convened. Ruff attempted to dissuade Tealfrom making such a request. Ruff testified that he told Tealthat Teal would have to make his request through UnionPresident Fred Wilson. However, when Teal spoke toWilson on July 31, Wilson told him that Ruff wasresponsible for setting up the committee. Teal, who lives inCheraw, South Carolina, then telephoned Union Interna-tional Vice President E. W. Burnette in Chattanooga,Tennessee, who told Teal to send a letter to Ruff. Teal thensent a letter to Ruff requesting him to set up an appealscommittee. Eventually it was Ruff, and not Wilson, whoinvoked the appeals committee procedure. Ruff did notsubmit Teal's request to the committee and request acommittee hearing on Teal's complaint, until August 27, 1week after Teal telephoned Ruff to ask whether thecommittee had been set up. In that telephone conversationRuff again sought to dissuade Teal from proceeding withhis complaint, although the manner in which he did so islargely in dispute and will be discussed, infra. According toRuff, there was some delay in setting up the appealsproceeding because of the difficulty of obtaining a publicmember. Ruff testified that it had been assumed thatHenry Mummaw, the public member of the board oftrustees which administered the contractual fringe benefitfunds, would serve on the appeals committee, but thatMummaw indicated that he was too busy to do so.However, Ruff's letter of August 27, invoking the appealscommittee procedure was addressed to three ostensiblemembers of the committee, including Mummaw. Thus,Ruff was unaware as of this late date that Mummaw wasunavailable. In light of the foregoing evidence, includingRuffs misrepresentation to Teal as to Ruffs responsibilityfor setting up the appeals committee, and Ruffs 'evidentprocrastination in the matter, I find that the Uniondeliberately sought to give Teal a runaround in order todiscourage him from invoking the appeals committee or,failing that, to avoid a hearing on Teal's complaint.The appeals committee met on September 23, when itheard Teal's complaint, and on October 16 it issued awritten decision in the matter. The committee ruled againstTeal, but criticized certain aspects of the manner in whichthe Union conducted its referral system. As a result of thedecision, which came about as a result of Teal's complaint,the Union subsequently made substantial changes in itsreferral system.As indicated, Teal had telephoned Ruff on August 20 toinquire about the status of the appeals committee.According to Teal, Ruff told him that the committee hadnot been set up and that Teal would have to see Wilsonabout it. Teal further testified that Ruff told him: (1) hewould see that Teal never worked again in Charlotte; (2) he(Ruff) would do everything possible to hurt him, addingthat, if he could, he would take Teal's union card andticket; and (3) he would laugh Teal out of the appealscommittee meeting. (In the interest of brevity, the allegedstatements are sometimes herein referred to by theindicated numbers.) According to Teal, he asked for copiesof referral slips and other union records, but was told byRuff that he would get them at the hearing. Ruff, in histestimony denied (1) and (2) above, and gave a somewhatdifferent version of (3). According to Ruff, he told Tealthat if he (Ruff) had Teal's work record he wouldn't wantto go before the appeals committee, and that if thecommittee had seen that record on one sheet of paper, theyprobably would have summoned Teal before an appealscommittee. Ruff testified that he told Teal that he hadturned the matter over to Union President Wilson, but thatthey were having difficulty setting up an appeals committeemeeting because Public Member Mummaw had resigned.Ruff further testified that he did not remember Tealrequesting any records, but that, if Teal had made such arequest, he would have been permitted to come to theunion hall to examine the referral records in accordancewith a standing union policy.General Counsel presented the testimony of Teal'smother, Ella Teal, as corroborative of Teal's testimony.Mrs. Teal testified that, at one point in the conversation,Teal had motioned her to listen in on another phone intheir home, and that she heard Ruff make statements (1),(2), and (3). However, at one point in her testimony sheadmitted hearing only (3). Teal testified that his motherpicked up the telephone after Ruff made statement (3). Iam not persuaded that Mrs. Teal heard statements (I) and(2). However, I am not satisfied with the credibility of Ruffconcerning the conversation, because, as previously indi-cated, Ruff did not know on August 20 that HenryMummaw would not be available to serve on the appealscommittee. In essence, the question of the alleged threatsboils down to Teal's testimony versus that of Ruffs. Icredit the testimony of Teal, not so much because of theinherent probabilities of their respective versions, butrather, primarily, because, as will be discussed in the nextsection of this decision, the Union's course of conduct2 All dates herein are in 1975 unless otherwise indicated.628 indicated that Ruff was doing just what he threatened todo.B. The Alleged Refusals To Refer TealJohnny Teal reregistered on the out-of-work list onDecember 13, 1974, upon being laid off by IndustrialElectric Company. On January 30, 1975, the Union offeredto refer Teal and his father (also a journeyman electrician),through a sister local in Raleigh, North Carolina, to a jobin Plymouth, North Carolina, about 200 miles from theirhome. They declined the offer because in their view theliving costs in Plymouth were too high for the wages theywould receive, and Teal resumed his place on the out-of-work list. Teal testified that he was not again offered areferral until October 16. Ruff testified that in early 1975Teal was offered, but declined, other jobs. Ruffs testimonyin this regard will be discussed, infra. However, it isundisputed that Teal retained his place on the out-of-worklist, and did not obtain work through the Union's referralsystem during the period from December 13, 1974, toDecember 8, 1975, and was not offered any referrals duringthe period from June 30, when he first complained to Ruff,until October 16, 1975. On the latter date, the day theappeals committee issued its decision, Ruff referred Tealfor employment with Bagby Elevator & Electric Company.Bagby was one of the employers who had informed theUnion that they would not hire Teal. Nevertheless, Tealwas sufficiently desperate for work to give Bagby a try. Hewent to the jobsite, was refused employment by Bagby'sjob superintendent, and promptly, that same day, went tothe union hall and reregistered for work. Margaret Higginsinformed Teal that he would resume his place on the list.Teal was next offered a referral on December 8, which heaccepted. He worked for Watson Electric Company fromDecember 8 to 18, when he was laid off because of areduction in force. Teal reregistered on the out-of-work list,but has not been referred for work since December 1975.The crucial period, for the purposes of this case, is fromJuly 16 (the beginning of the 10(b) period) until December8, when Teal was referred to Watson. General Counselcontends that, on five occasions during this period, theUnion discriminatorily failed and refused to refer Teal foremployment. On July 21, the Union referred Fred R.Tweed for work with Fassbach at its jobsite in Hickory,North Carolina, where he worked a total of more than 41hours. Tweed had been referred to work for WatsonElectric on June 16, worked more than 41 hours, but neverreregistered on the out-of-work list. On July 22, the Unionreferred Lacy A. Fowler for work with Dixie at itsjobsite inSpartanburg, South Carolina, where he worked a total ofmore than 41 hours, from July 22 to August 7, when he waslaid off because of a reduction in force. Fowler had beenpreviously referred to Industrial Electric, where he workeda total of more than 41 hours, from January 29 until he waslaid off on April 6. Thereafter Fowler worked for BagbyElevator from May 20 to June 23, and on June 23 he3 I consider as irrelevant Ruffs assertion that employees who worked inexcess of 41 hours, but for a relatively short duration, e.g.. I or 2 weeks. weresometimes permitted to retain their places on the out-of-work list becauseotherwise they would not have taken such jobs. Assuming, arguendo, thevalidity of such a practice, if it in fact existed, the Union does not contendIBEW, LOCAL UNION 379registered on the out-of-work list. During the period ofOctober 17 to 19, the Union referred Price G. Summervillefor work with Ross, where he worked from October 19 toNovember 21. Summerville had registered on the out-of-work list on September 23. On October 22 the Unionreferred Raymond W. Poteat to Ross, where he worked atotal of more than 41 hours from October 23 to November21. Poteat was not registered on the out-of-work list, and hehad worked for Bagby from August 18 to October 3. OnOctober 28 the Union referred Melvin T. Stogner to Lail, inCharlotte, where he worked 4 days. Stogner had worked forHoward Brothers from August 21 to September 12, whenhe was laid off, and he registered for the out-of-work list onSeptember 9. (General Counsel does not contend that Tealwas discriminatorily denied a referral to Howard Brothers,which firm had indicated dissatisfaction with Teal.)The Union's witnesses, Ruff and Higgins, conceded thatTweed, Fowler, Summerville, Poteat, and Stogner were notentitled to priority in referral over Teal by reason ofpriority group, placement on the out-of-work list, age, skill,or any other criteria recognized by the collective-bargain-ing contract.3Ruff testified that he referred Tweed, andHiggins testified that she referred the other four employees.According to Ruff, he was out of town when the four werereferred. Ruff testified that he never instructed Higgins thatTeal should not be referred to Fassbach, Dixie, Ross, orLail, or to any specific job, or to any job of short duration,and that age and skills were not factors in the referrals.None of the employers had manifested an unwillingness tohire Teal. In view of these admissions, the hopelesslyinconsistent testimony of Higgins is enlightening. Higginsvariously testified that she did not call Teal because he didnot want short-term work, that she could not remember ifshe tried to call Teal, that she intentionally did not callhim, that she did call Teal in proper order on the out-of-work list, and finally broke down and testified that she didnot know why she did not contact Teal. According toHiggins, Teal told her that he did want short-term workbecause he was busy building houses, but conceded thatshe learned from his sister when Teal finished such work.The work was for Teal's family and Teal finished the lasthouse in June 1975. Higgins further testified that Rossspecifically requested Summerville (but not Poteat), be-cause Summerville allegedly possessed qualifications toperform work in a certain classification. Higgins professedto be unable to remember the classification and testifiedthat Ross never identified the qualifications. Her testimonywas contradicted by that of Ruff, who admitted that skillhad nothing to do with any of the referrals, and was furthercontradicted by an open letter from John R. Ross of Ross,which was offered by the Union in evidence and acceptedby me, with the concurrence of the parties, in lieu of Ross'testimony. Ross stated that on October 17 or 18 herequested "one Journeyman electrician" for electricalinstallation work which was estimated to last 4 to 5 weeks,and that Mrs. Higgins referred "a Mr. Price Summerville."In light of Higgins' demonstrated lack of credibility, Ruff'sthat the alleged practice had any relevance to the referrals here involved.Thus, Ruff conceded that Fowler should have gone to the bottom of the liston June 23. All of the five referred employees either registered on the listbelow Teal, or did not register at all.629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmission that skill was not a factor in any of the referrals,and the lack of any corroborative testimony by Lail, I alsodo not credit Higgins' uncorroborated testimony that shedid not call Teal about the Lail job because Lail hadrequested an employee with a "city card." I also }do notcredit her testimony that she did not call him because thejob was a short one. Even Ruff admitted that in late 1975Teal was willing to take any job.In view of Higgins' demonstrated inability to provide acredible explanation why Fowler, Summerville, Poteat, andStogner were referred ahead of Teal, Ruff's asserted excusefor referring Tweed instead of Teal to the Fassbach jobmust be viewed as suspect. Ruff testified that he did notrefer Teal because Teal and his father had previouslydeclined an offer to work at the Fassbach job (which beganin late 1974), because Hickory was too long a drive. Rufffurther testified that in early 1975 he also offered themwork at the Dixie job in Spartanburg, but that Teal and hisfather declined the offer for a similar reason. However,neither Ruff nor Higgins testified that Higgins wasinstructed not to call Teal about the jobs for such reason.Indeed, Ruff testified that Higgins "knows that theprocedure is to go through the list taking persons as wecome to them, contact them, see if they want to go to work;and send them out." Teal and his father denied that theywere ever offered or that they refused work at the Hickoryor Spartanburg jobs. I credit their testimony. In view of thefact that Teal had only recently complained to Ruff that hewas being passed over for referrals, it is unlikely that Ruff,if he were guided by legitimate motives, would haveneglected to call Teal because of something that Teal hadsaid many months before. It is even more unlikely thatHiggins would have taken it upon herself to pass up Tealwithout instructions from Ruff. The inference is warranted,and I so find, that Ruff did not call Teal, and instructedHiggins not to call Teal, because of his complaint about thegrievance procedure. I find that the Union deliberatelyfailed and refused to refer Teal for employment byFassbach, Dixie, Ross, and Lail, in reprisal for hiscomplaint that he was being discriminated against inreferrals, and his request for the unprecedented action(which the Union feared), of an appeals committee hearing.The Union thereby violated Section 8(b)(1)(A) and (2) ofthe Act. Local 513, International Union of OperatingEngineers, Hoisting and Portable Local No. 513, AFL-CIO(S. J. Groves and Sons Co.), 199 NLRB 921 (1972).Additionally, in October 1975, the Union was motivated bya desire to punish Teal because the appeals committeedecision had forced the Union to change its referralprocedures. I further find that Ruff referred Teal to theBagby job, knowing that he would not be hired, as a thincover for the Union's discriminatory actions, and as afurther act of spite against Teal. But for the discriminationagainst him, Teal would have been referred for employ-ment with Fassbach instead of Fred Tweed, or failing that,4 I do not attach any significance to the presence of other names on thedocument identified by Margaret Higgins as having been used on the out-of-work list during the period from September 5 to 26. The Union did notusually strike or otherwise indicate the names of employees who were calledor referred: the list was periodically redrafted, and the circumstancesindicate that there was considerable referral and employment activity whichwas not reflected by any entries on the list. Higgins testified that she workshe would have been referred for employment with Dixieinstead of Lacy Fowler. Teal would also have been referredto the Ross job in place of Summerville (unless theFassbach employment continued past September 23, whenSummerville registered on the out-of-work list), or failingthat Teal would have been referred in place of Poteat whonever registered on the list.4I further find that the Union,by Ruff, violated Section 8(bXIXA) by threatening Teal, inreprisal for his complaint and request for an appealscommittee, that Ruff would see that he never worked againin Charlotte and would do everything possible to hurt him.CONCLUSIONS OF LAW1. NECA and its employer members, including Fass-bach, Dixie, Ross, and Lail are employers engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discriminatorily refusing to refer Johnny FranklinTeal for employment by Fassbach, Dixie, Ross, and Lail,the Union has caused and attempted to cause employers todiscriminate against Teal in violation of Section 8(a)(3) ofthe Act, and the Union thereby has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(bX2) of the Act.4. By reason of said conduct and by threatening Tealwith reprisal and loss of job referrals because he exercisedrights guaranteed by Section 7 of the Act, the Union hasbeen and is violating Section 8(b)(1)(A) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Union violated Section 8(bX)(1)(A)and (2) of the Act, I shall recommend that it be required tocease and desist from such violations and take certainaffirmative action designed to effectuate the policies of theAct. I shall recommend that the Union be ordered to makewhole Johnny Franklin Teal for any loss of earnings hemay have suffered by reason of the discrimination againsthim, computed on a quarterly basis, plus interest at 6percent per annum, as prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing &Heating Co., 138 NLRB 716, 717-721 (1962). To facilitatethe computation and assure Teal equal referral treatment,the Union shall maintain and make available for the Boardor its agents, upon request, out-of-work lists, referral cards,and any other documents and records showing job referralswith some 700 to 1,000 applicants, yet the list identified by her as being theSeptember out-of-work list contains the names of only about 90journeymenand 8 applicants. Neither Ruff nor Higgins claimed that any employee wasentitled to priority over Teal in connection with the referrals in question.Therefore, as the evidence does not indicate otherwise, I have found that,absent the discrimination against him, Teal would have been referred asdiscussed above.630 IBEW, LOCAL UNION 379and the basis for such referrals of employees, members,and applicants.5I further recommend that the Union beordered to post appropriate notices, and to notify Teal inwriting that use of the Union's referral system will beavailable to him on an equal and nondiscriminatory basiswith other employees and applicants.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER6The Respondent, International Brotherhood of ElectricalWorkers, Local 379, its officers, agents, and representa-tives, shall:1. Cease and desist from:(a) Causing or attempting to cause any employer to denyemployment to, or in any other manner to discriminateagainst Johnny Franklin Teal or any other employee orapplicant in violation of Section 8(a)(3) of the NationalLabor Relations Act, as amended.(b) Refusing to refer Johnny Franklin Teal or any otheremployee or applicant for employment because they makeor file complaints about Respondent's referral system, orbecause of any other arbitrary and unfair considerations.(c) Threatening employees with reprisal or loss of jobreferrals because they make or file complaints under itscollective-bargaining contracts.(d) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:I See International Union of Operating Engineers. Local 406. AFL-CIO(New Orleans Chapter, Associated General Contractors of America, Inc.). 189NLRB 255, 267 (1971).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and become(a) Refer Johnny Franklin Teal for employment topositions for which he is qualified, on an equal andnondiscriminatory basis with other employees and appli-cants.(b) Make whole Johnny Franklin Teal for any loss ofearnings he may have suffered by reason of the discrimina-tion against him, in the manner set forth in the section ofthis Decision entitled "The Remedy."(c) Notify Johnny Franklin Teal in writing that Respon-dent's referral system will be available to him on an equaland nondiscriminatory basis with other employees andapplicants.(d) Maintain and, upon request, make available to theBoard or its agents, for examination and copying, out-of-work lists, referral cards and any other documents andrecords showing job referrals and the basis for suchreferrals of employees, members and applicants, which arenecessary to compute and analyze the amount of backpaydue Teal, and to assure him equal referral treatment.(e) Post at its business offices, hiring hall, and meetingplaces, copies of the attached notice marked "Appendix." 7Copies of said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed by theRespondent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.its findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."631